



EXHIBIT 10.3
November 5, 2018


RE: Your Transition from Juniper


Dear Terry,


This letter (this “Letter”) amends that certain letter, dated May 24, 2018 (the
“Original Letter”), entered into between Juniper Networks, Inc. (“Juniper”) and
Terrance Spidell (“you”).


Amendment: The second paragraph of the Original Letter is hereby amended in its
entirety and replaced with the following:


“Your full-time employment with Juniper will end on the business day immediately
following the date that Juniper’s Annual Report on Form 10-K for the fiscal year
2018 is filed with the U.S. Securities and Exchange Commission (such date, the
“Termination Date”).”


Miscellaneous Items: You and Juniper acknowledge that each party to this letter
has either been represented by independent legal counsel or has waived such
party’s right to obtain advice of independent legal counsel in connection with
entering into this letter. This letter may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. A PDF, facsimile or other reproduction of this letter may be
executed by one or more parties hereto and delivered by such party by facsimile
or any similar electronic transmission device. This Letter and the Original
Letter represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Letter and the Original Letter merge into this Letter and
the Original Letter. To the extent of any conflict between the provisions of
this Letter and those of the Original Letter as heretofore in effect, this
Letter shall control and otherwise govern and supersede such provisions.






Signature: /s/ Terrance Spidell
Print Name: Terrance Spidell




Juniper Networks, Inc.




By: /s/ Brian M. Martin
Name: Brian M. Martin
Title: Senior Vice President and General Counsel



